Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


         The application of Frank Trigg for Situational Awareness Platform, Method, And Devices filed 8/13/19 has been examined. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,12-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al. US Patent Application Publication 20130005294.

      Regarding claim 1, Levinson teaches a method for establishing an optimized and interconnected personal security platform over a computer network, comprising the steps of:
connecting to a user device and receiving user data (paragraph 055,060,062);
receiving and querying saved guardian network data (login Id, password, paragraph 061-062);
receiving, querying, and storing guardian sets from the user device (device ID, emergency contact information, paragraph 061);
querying and receiving at least one stream from at least one capture device to yield at least one capture data stream (paragraph 052, 065);
optimizing the at least one capture data stream for transmission to the personal security platform (bandwidth adjustment, paragraph 072); and
upon receiving at least one trigger condition, sending an alert to the saved guardian sets (paragraph 065-066).
          Regarding claim 2, Levinson teaches routing triggered alert to an E911 system (alert is sent to 911 system, paragraph 052,065-066) .
       Regarding claim 3, Levinson teaches receiving and resolving triggered alert to guardians and notify guardians (friends/family receive alerts and call 911, paragraph 065-066).

         Regarding claim 4, Levinson teaches the user device comprises a plurality of user devices (paragraph 018,055).
     Regarding claim 5, Levinson teaches the optimizing step further comprises identifying significant features of the at least one capture data stream (members of safety group review video and determine hostile situation, paragraph 066).
56
         Regarding claim 6, Levinson et al. teaches the optimizing step further comprises bounding data stream recording based on significant features to yield stream subsets (images are taken every two to five seconds based on available bandwidth, paragraph 072).
      Regarding claim 12, Levinson teaches a system for providing an optimized personal security platform over a computer network configured to operate over a network using a server and a plurality of end user devices, comprising: a server operating the optimized personal security platform, the server adapted to communicate with a network (paragraph 07,018); wherein the server is configured to: connect to a user device and receive user data (paragraph 071); receive and query saved guardian network data (login Id, password, paragraph 061-062); receive, query, and store guardian sets from the user device (device ID, emergency contact information, paragraph 061); query and receive at least one stream from at least one capture device to yield at least one capture data stream (paragraph 052, 065); optimize the at least one capture data stream for transmission to the personal security platform (bandwidth adjustment, paragraph 072); and upon receipt at least one trigger condition , send an alert to the saved guardian sets (alert is sent to safety group, paragraph 065-066) .
     Regarding claim 13, Levinson teaches the optimizing step further comprises identifying significant features of the at least one capture data stream (members of safety group review video and determine hostile situation, paragraph 066).
         Regarding claim 14, Levinson et al. teaches the optimizing step further comprises bounding data stream recording based on significant features to yield stream subsets (images are taken every two to five seconds based on available bandwidth, paragraph 072).
         Regarding claim 15, Levinson teaches determining current network connection capabilities (internet or cellular network capable devices are selected, paragraph 018,053);
querying available capture devices (ZAPS cameras are identified, paragraph 055,0125);
prioritizing available capture devices (cameras in the vicinity of the incident are identified and direct video from these video to the dispatcher, paragraph 055);
selecting at least one capture device (paragraph 055,089);
commencing recording data stream on the at least one capture device (paragraph 055).
       Regarding claim 18, Levinson teaches  the prioritizing step is performed based on the at least one capture device’s field of view (cameras in the vicinity of the incident are identified and direct video from these video to the dispatcher, paragraph 055).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9,11,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. US Patent Application Publication 20130005294 in view of Laganiere et al. US Patent Application Publication 20120195363.

         Regarding claim 7, Levinson teaches a method for optimizing an audiovisual stream for a personal security system, comprising the steps of:
determining current network connection capabilities (internet or cellular network capable devices are selected, paragraph 018,053);
querying available capture devices (ZAPS cameras are identified, paragraph 055,0125);
prioritizing available capture devices (cameras in the vicinity of the incident are identified and direct video from these video to the dispatcher, paragraph 055);
selecting at least one capture device (paragraph 055,089);
commencing recording data stream on the at least one capture device (paragraph 055).    Levinson teaches the optimizing step further comprises identifying significant features of the at least one capture data stream (members of safety group review video and determine hostile situation, paragraph 066) and the optimizing step further comprises bounding data stream recording based on significant features to yield stream subsets (images are taken every two to five seconds based on available bandwidth, paragraph 072). Levinson is silent on teaching storing and transmitting the stream subsets based on the connection capabilities. Laganiere et al. in an analogous art teaches identifying significant features of the data stream to yield at least one significant feature, bounding data stream recording based on significant features to yield stream subsets and storing and transmitting the stream subsets based on the connection capabilities (paragraph 04,019,021,034).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Levinson as disclosed by Laganiere because such modification improves the process generating and transmitting video stream by pre-processing video at the source by identifying significant features of the video and further reducing the bandwidth requirement for transmitting the video. 
        Regarding claim 8, Levinson teaches the prioritizing step is performed based on the current network connection capabilities cameras connected to ZAP network are selected, paragraph 055).

        Regarding claim 9, Levinson teaches  the prioritizing step is performed based on the at least one capture device’s field of view (cameras in the vicinity of the incident are identified and direct video from these video to the dispatcher, paragraph 055).
57
      Regarding claim 11, Levinson teaches the prioritizing step is performed based on the at least one significant features of the data stream (members of safety group review video and determine hostile situation, paragraph 066).
          Regarding claim 16-17, Levinson teaches identifying significant features of the at least one capture data stream (members of safety group review video and determine hostile situation, paragraph 066). Levinson et al. teaches bounding data stream recording based on significant features to yield stream subsets (images are taken every two to five seconds based on available bandwidth, paragraph 072). Levinson is silent on teaching transmitting the stream subsets based on the connection capabilities. Laganiere et al. in an analogous art teaches identifying significant features of the data stream to yield at least one significant feature, bounding data stream recording based on significant features to yield stream subsets and storing and transmitting the stream subsets based on the connection capabilities (paragraph 04,019,021,034).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Levinson as disclosed by Laganiere because such modification improves the process generating and transmitting video stream by pre-processing video at the source by identifying significant features of the video and further reducing the bandwidth requirement for transmitting the video. 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. US Patent Application Publication 20130005294 in view of Laganiere et al. US Patent Application Publication 20120195363 and further in view of Qu et al. US Patent Application 20180210465.
         Regarding claim 10, Levinson in view of Laganiere is silent on teaching the prioritizing step is performed based on ambient lighting conditions. Qu al. in an analogous art teaches selecting a camera for capturing images from a plurality cameras based on the ambient lighting (paragraph 028).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Levinson in view of Laganiere as disclosed by Qu et al. because such modification improves the quality of the captured image and provide for a more efficient event detection system.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. US Patent Application Publication 20130005294  in view of Qu et al. US Patent Application 20180210465.
         Regarding claim 10, Levinson  is silent on teaching the prioritizing step is performed based on ambient lighting conditions. Qu et al. in an analogous art teaches selecting a camera for capturing images from a plurality cameras based on the ambient lighting (paragraph 028).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Levinson  as disclosed by Qu et al. because such modification improves the quality of the captured image and provide for a more efficient event detection system.

.


        Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. US Patent Application Publication 20130005294  in view of Cho et al. US Patent Application Publication 20140233799 and further in view of Bedell, Jr. US Patent Application Publication 20180220947.

           Regarding claim 20, Levinson teaches the user device comprises a processor (paragraph 018);
a display (paragraph 059);
      a capture module in electrical communication with the processor ( user device includes display screen, paragraph 059, display screen is inherently controlled by the processor);
a data transfer module (paragraph 018);
a location module (paragraph 015);
notification module (paragraph 0111). Levinson is silent on teaching the user device is a wearable device and the wearable device include a health module in electrical communication with the processor. Cho et al. in an analogous art teaches a wearable device a display (120) in electrical communication with the processor (fig. 1);
a capture module (121) in electrical communication with the processor (fig. 1);
a data transfer module (113) in electrical communication with the processor (fig. 1);

a location module (GPS) in electrical communication with the processor (fig. 1);
at least one notification module (MIC, Earphone)in electrical communication with the process (fig. 1);
a power source (111) in electrical communication with the processor (fig. 1) and at least one attachment device operational connected to the display (paragraph 027, display include a head mounted display and therefore inherently include an attachment device). Bedell, Jr teaches a health module in electrical communication with the processor (paragraph 041,042, fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Levinson as disclosed by Cho et al. in view of Bedell, Jr. because such modification improves the functionalities of the user device and allow the device to be securely attached to the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683